ORDER
PER CURIAM.
Wife appeals the dismissal of her Rule 74.06 motion wherein she sought to set aside a dissolution decree because husband had allegedly committed fraud in procuring wife’s compliance with the terms of the settlement agreement and the dissolution. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.-16(b).